Citation Nr: 0709200	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-34 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for nerve damage to the 
ears.  

3.  Entitlement to service connection for residuals of a 
right hand fracture.  

4.  Entitlement to service connection for colon and liver 
cancer secondary to service-connected post-traumatic stress 
disorder.  

5.  Entitlement to an initial rating higher than 10 percent 
for post-traumatic stress disorder (PTSD).  

6.  Entitlement to an initial (compensable) rating for 
asbestosis.  




REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted service connection for PTSD and 
asbestosis, assigning 10 percent and noncompensable ratings, 
respectively, effective in April 2002; and which denied 
service connection for bilateral hearing loss, nerve damage 
to the ears, and residuals of a right hand fracture.  The 
veteran appealed the rating assignments for the PTSD and 
asbestosis, as well as the denials of service connection for 
the other issues.  

In regard to the hearing loss claim, the record shows that 
the RO previously denied service connection for bilateral 
hearing loss in an unappealed rating decision in February 
1981.  By operation of law, the unappealed rating decision 
became final (hereinafter also referred to as finality).  38 
U.S.C.A. § 7105.  On the current claim, the RO adjudicated 
the claim on the merits - without regard to finality - in the 
rating decision in December 2002, statement of the case 
issued in August 2004, and supplemental statement of the case 
issued in September 2006.  

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim of service 
connection for the same disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board has 
jurisdictional responsibility to consider whether it is 
proper for a claim to be reopened, and what the RO determined 
in this regard is irrelevant.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  For this reason, the Board has styled 
the issue to reflect that finality had attached to the 
previous rating decision, denying service connection for 
bilateral hearing loss.  

The Board notes that the issue of nerve damage to the ears 
has been adjudicated as separate and distinct from the issue 
of bilateral hearing loss, even though hearing loss may 
involve nerve damage (e.g., sensorineural hearing loss).  For 
the purposes of this document, the issue of nerve damage to 
the ears will encompass nerve injury other than bilateral 
hearing loss.  

This matter is also before the Board on appeal of a December 
2004 RO rating decision, which denied service connection for 
colon and liver cancer secondary to the service-connected 
PTSD.  

The Board notes that in a September 2006 rating decision, the 
RO granted service connection for gastroesophageal reflux 
disease (GERD) and assigned a noncompensable rating.  Among 
the assertions in his October 2006 substantive appeal, the 
veteran claimed that his colon cancer was related to his GERD 
and other gastrointestinal problems he had during service.  
As this issue has not been adjudicated by the RO, it is 
referred to the RO for further appropriate consideration.  
Moreover, in another October 2006 statement, the veteran 
indicated that he was applying for an increase in the 
disability rating for GERD.  (The Board does not construe his 
statement as a notice of disagreement with the September 2006 
rating decision that assigned a noncompensable rating for 
GERD, for the reason that the veteran did not express 
dissatisfaction with the RO's September 2006 decision and a 
desire for appellate review.  However, his rights to appeal 
the September 2006 rating decision will not expire until 
September 23, 2007.)  Thus, the issue of a higher rating for 
GERD is also referred to the RO for further appropriate 
consideration.  

The bilateral hearing loss issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence to show that the veteran 
currently has residuals of nerve damage to the ears, other 
than sensorineural hearing loss, that is related to disease 
or injury in active service or first manifest during the year 
following discharge from service in November 1945.  

2.  The veteran's currently demonstrated right hand 
disability has been linked by competent medical evidence to 
injury during his period of service.  

3.  There is no competent evidence to show that the veteran's 
colon and liver cancer, now in remission, is a result of his 
service-connected PTSD.  

4.  Since the effective date of his award of service 
connection, the veteran's service-connected PTSD is shown to 
be productive of a disability picture that equates to 
occupational and social impairment due to mild symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, without a 
requirement for continuous medication; his disability picture 
is without evidence of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).  

5.  The veteran's service-connected asbestosis is shown to be 
manifested by complaints of dyspnea on exertion; clinically, 
a chest X-ray shows multiple areas of calcific plaques and 
pleural scarring consistent with asbestosis, and pulmonary 
function testing reveals results of FVC of 121 percent 
predicted and DLCO (SB) of 131 percent predicted.


CONCLUSIONS OF LAW

1.  Nerve damage to the ears, other than sensorineural 
hearing loss, was not due to disease or injury incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred during active duty.  38 U.S.C.A. §§ 1110, 1112, 
5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 
(2006).  

2.  By extending the benefit of the doubt to the veteran, 
residuals of a right hand fracture are due to injury that was 
incurred in service. 38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  Colon and liver cancer is not proximately due to, or the 
result of, the service-connected PTSD.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.310(a) (2006).

4.  The criteria for an initial rating higher than 10 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2006).

5.  The criteria for an initial compensable rating for 
asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.97, Diagnostic 
Code 6833 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the higher rating claims on appeal, the Board 
notes that the RO provided the veteran with content-complying 
VCAA notice on the underlying claims of service connection 
for PTSD and a respiratory disorder due to asbestos exposure 
in a May 2002 letter.  Where, as here, service connection has 
been granted and an initial disability rating has been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claims for a higher rating for 
PTSD and asbestosis.  Dingess at 19 Vet. App. 473.

With regard to the service connection claims, the RO provided 
pre-adjudication VCAA notice by letter dated in May 2002.  
The notice advised the veteran of what was required to 
prevail on his claims of service connection; what 
specifically VA had done and would do to assist in the 
claims; and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  He was asked to submit 
evidence, which would include any evidence in his possession, 
that pertained to the claims.  The notice included the 
general provision for the effective date of the claims, that 
is, the date of receipt of the claims.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

In a statement of the case (for cancer issue only) and 
supplemental statement of the case (for the other issues) 
mailed in September 2006, the RO provided the veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal.  In any case, as the claims are denied, no disability 
rating will be assigned, so there can be no possibility of 
any prejudice to the veteran with respect to any defect in 
the VCAA notice required under Dingess at 19 Vet. App. 473.  
Moreover, as to the degree of the disability for the claims 
for a higher rating, at this stage of the appeal, when the 
veteran already has notice of the rating criteria, there is 
no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claims, and 
any deficiency as to VCAA compliance regarding this claim is 
rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).   

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded the 
opportunity to testify at a personal hearing, but he declined 
a hearing.  The RO has obtained service medical records and 
private medical treatment records identified by the veteran, 
such as those from Prime Med Medical Clinic, Dr. Engstrom, 
and Dr. Yeo (Dr. Gentry indicated that there were no records 
of the veteran available).  The veteran has not identified 
any additional pertinent records, to include VA records, for 
the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA examinations in October 2002, 
November 2002, August 2004, and July 2006, specifically to 
evaluate the nature and severity of the disabilities at 
issue.  The medical records, which are dated subsequent to 
the VA examinations in October 2002 and November 2002 
regarding evaluation of PTSD and the pulmonary disability, do 
not show a material change in the disabilities to warrant a 
reexamination.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including organic disease of the nervous system, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
With respect to secondary service connection, an analysis 
similar to Hickson, supra, applies.  There must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

A.  Nerve Damage to the Ears

The veteran maintains that he sustained nerve damage to both 
ears as a result of acoustic trauma during service.  He 
asserts that the nerve damage manifested in bilateral hearing 
loss.  As noted in the introduction to this document, 
bilateral hearing loss will be addressed as a separate 
disability.  The issue of nerve damage to the ears, as 
discussed below, concerns injury other than hearing loss.  

The service personnel records show that the veteran served on 
active duty from November 1942 to November 1945.  The 
veteran's service medical records, to include the discharge 
physical examination in November 1945, do not show any 
complaints, clinical findings, or diagnosis relative to nerve 
damage to the ears.  

Post-service records consisting of VA examinations and 
private treatment records show complaints and treatment for a 
variety of ailments, but there are no complaints, clinical 
findings, or diagnoses relative to nerve damage to the ears, 
with the exception of sensorineural hearing loss.  

As the record now stands, there is no satisfactory proof, on 
any clinical record, that the veteran has a current diagnosis 
of a disability relative to nerve damage to the ears other 
than sensorineural hearing loss.  VA law and regulations 
require that for service connection to be established there 
must be a disability incurred or aggravated during service.  
Without evidence of a present disability, there can be no 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Any of the veteran's statements during this appeal to the 
effect that he has nerve damage to the ears (other than 
sensorineural hearing loss) attributable to his period of 
service lack probative value, particularly in light of the 
absence of a current diagnosis of such a disability.  Where, 
as here, the determinative issue involves a question of a 
medical diagnosis or of medical causation, competent medical 
evidence is required to substantiate the claim.  The veteran 
as a lay person is not competent to offer an opinion on a 
medical diagnosis or on medical causation, and consequently 
his statements relating nerve damage to the ears to his 
period of service do not constitute medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board concludes that there is no competent evidence 
showing that the veteran currently has nerve damage to the 
ears, other than sensorineural hearing loss, that can be 
related to service.  The weight of the evidence is against 
the veteran's claim of service connection.  As such the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Residuals of a Right Hand Fracture

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the evidence is in equipoise and the appeal as 
to this issue will be granted.  38 U.S.C.A § 5107(b) (West 
2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown 
v. Brown, 5 Vet. App. 413, 421 (1993) (observing that under 
the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail 
upon the issue).

In this matter, the evidence is both favorable and 
unfavorable to the veteran's claim.  The veteran claims that 
while on liberty in about January 1944 he got into a fight 
with a "zoot suiter" and suffered a broken right hand.  He 
asserts that his hand was placed in a cast while aboard the 
USS Prince William.  He states that on April [redacted], 1944, which 
was his wedding day, he wore a cast on his hand (he offered 
to provide photos).  He has been vague as to the precise bone 
in the hand that was fractured.  Service medical records do 
not show any treatment or diagnosis of a right hand fracture.  
Nor are there any service personnel records to indicate 
whether or not a line of duty determination was made with 
regard to a right hand injury sustained during a fight and 
whether or not such an injury was the result of willful 
misconduct.  

In any event, the record contains two statements, dated in 
October 2004, wherein individuals (presumably relatives of 
the veteran, judging by their names) corroborate the 
veteran's claim that on his wedding day in April 1944 he wore 
a cast on his right hand.  The veteran has twice undergone VA 
examinations to address the nature and etiology of right hand 
disability.  At the time of an examination in October 2002, 
X-rays of the right hand revealed a mild deformity of old 
trauma in the fifth metacarpal bone, minimal degenerative 
joint disease of the proximal interphalangeal (PIP) joint of 
the third digit, and nonspecific cystic change in the distal 
ulna with no acute fracture or dislocation of the right hand.  
The diagnosis was that of degenerative joint disease and 
arthritic changes of the right hand and wrist.  The examiner 
opined that the veteran's symptomatology of flare-ups and 
weakness was more likely than not related to old injury 
sustained while in the service.  At the time of a VA 
examination in July 2006, X-rays of the hand were essentially 
unchanged from the previous X-rays, with a notation that the 
deformity of the fifth metacarpal was likely from an old 
healed fracture.  The diagnosis was that of a normal hand 
examination with the exception of isolated functional third 
digit PIP joint arthritis and radiographic mild deformity of 
the fifth metacarpal shaft that was explainable by old 
trauma.  The examiner stated that the origin of the veteran's 
hand complaints could not be determined without resort to 
speculation.  

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim.  For 
example, as service medical records do not indicate the 
treatment for a right hand fracture, the veteran has offered 
to furnish alternative evidence in the form of photos of his 
wedding in April 1944, to show that on that date his right 
hand wore a cast in treatment for a fracture.  However, under 
the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994) and 38 
C.F.R. § 3.102.

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Accordingly, it is the Board's judgment that 
the current medical evidence, as previously discussed, 
indicates that the veteran's current right hand disability is 
a residual of a right hand fracture during service.  Based on 
the foregoing, the claim is granted.

C.  Colon and Liver Cancer, Secondary to PTSD

In this case, in written statements, the veteran asserts that 
his colon and liver cancer is a result of his service-
connected PTSD.  Specifically, he maintains that to treat his 
PTSD symptoms he self-medicated with alcohol for many years, 
and that the alcohol consumption resulted in the cancer.  His 
claim is made on a secondary basis.

The relevant evidence includes VA examination reports and 
private medical records.  Private treatment records show that 
the veteran underwent surgery, radiation therapy, and 
chemotherapy for Duke's C adenocarcinoma of the rectosigmoid 
area of the colon, which was diagnosed in July 1995.  Records 
dated in 1999 indicate a diagnosis of carcinoma of the colon 
with two liver metastases and right lobe resection and 
intraoperative ultrasonography with thermal ablation of the 
medial metastases.  There is no medical evidence of 
recurrence of the cancer.  At the time of a VA examination in 
November 2002, the examining physician opined that the 
veteran's alcoholism was not secondary to his PTSD.  He 
furnished rationale.  Then on a VA examination in August 
2004, the veteran reported that his stomach problems were 
related to his PTSD because he drank alcohol heavily due to 
the nightmares and stress he was experiencing.  He felt his 
cancer was related to his heavy drinking.  He stopped 
drinking 15 years previously.  The VA examining physician 
diagnosed history of colon cancer status post partial 
colectomy, and colon metastasis to the liver status post 
surgical resection with no residual cancer since then.  The 
examiner concluded that he was unable to relate the veteran's 
colon cancer and subsequent liver metastasis to either his 
PTSD or his alcohol use.  There is no medical opinion in the 
record that is contrary to those of the VA examiners.  

After reviewing the evidence, the Board finds the colon and 
liver cancer, now in remission, is not causally related to 
PTSD.  As the record now stands, there is no satisfactory 
proof that the colon and liver cancer, diagnosed and treated 
in 1995 and 1999, is related to service-connected PTSD.  The 
initial clinical finding of cancer is many decades after the 
veteran's November 1945 discharge from service, and it is not 
shown to be related to the PTSD, or to alcoholism alleged to 
be associated with treatment of PTSD.  

In sum, while the veteran was treated for colon and liver 
cancer many decades after service, the record does not 
contain medical evidence relating it to service incurred 
PTSD. Thus, there is no basis of entitlement to secondary 
service connection under 38 C.F.R. § 3.310.  

The veteran's statements to the effect that his cancer is 
attributable to his PTSD lack probative value, because he, as 
a lay person, is not competent to offer an opinion as to 
questions of medical diagnosis or causation.  See Espiritu v. 
Brown, 2 Vet. App. 492 (1992).

The Board concludes that there is no competent evidence 
showing that the veteran currently has colon and liver cancer 
that is related to the service-connected PTSD.  The weight of 
the evidence is against his claim of secondary service 
connection.  As such the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Higher Ratings

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

A.  PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130.  

The criteria for PTSD are found at 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment from PTSD under 
38 C.F.R. § 4.130 is not restricted to the symptoms provided 
in Diagnostic Code 9411.  Instead, VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  

The veteran's PTSD is currently evaluated as 10 percent 
disabling.  A 10 percent rating is warranted for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

The criteria for a higher rating, i.e., 30 percent are as 
follows:  occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The relevant evidence in this case consists mainly of a VA 
examination report of November 2002.  There are no other 
pertinent records, such as outpatient treatment records.  At 
the time of the VA examination, the examiner diagnosed the 
veteran with PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 51.  The GAF is a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness.  GAF 
scores ranging from 61 to 70, for example, reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Thus, the 
veteran's GAF score denotes from moderate impairment.  

In evaluating all the evidence, however, the Board finds that 
the VA examination report of November 2002 reflects that the 
veteran's symptoms of PTSD are not so severe as to affect his 
everyday life and his ability to function to a degree that 
more nearly approximates the schedular criteria for a 30 
percent rating. 

The medical evidence does not show that the veteran's PTSD is 
manifested by such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss, so as to warrant a 
higher rating.  

The Board acknowledges the statements in support of the 
veteran's claim to the effect that he meets criteria for a 
higher rating.  For example, he indicates that he has sleep 
difficulties, recurring nightmares of combat, anxiety, and 
easy irritability.  The veteran argues that his disability 
rating should be 50 percent.  

However, the overall objective evidence from a review of the 
medical records reveals the following in relation to symptoms 
of the veteran's PTSD.  At the time of the VA examination, 
the examiner noted that the veteran's mood was generally 
polite and occasionally irritable.  He was coherent and had 
no impairment in thought processes or communication.  His 
ability to manage his activities of daily living was good.  
In fact, he was the primary care giver for his wife who was 
quite ill at that time.  His memory was intact.  There were 
no panic attacks.  While there was some irritability noted, 
the examiner stated that there was no manifestation of 
clinical depression or anxiety during the interview.  
Although his sleep was impaired, with recurring nightmares of 
the war once or twice weekly, he had no mood disorder.  He 
was retired and socialized at church functions a few times a 
week.  In the VA examiner's opinion, the level of impairment 
of the veteran's PTSD was described as "mild" or 
"minimal."  The examiner indicated that the veteran might 
benefit from therapy for PTSD, but also indicated that 
therapy was "questionable" given his mild symptoms.  There 
is no evidence that the veteran has sought mental health 
treatment, or that his PTSD symptoms are controlled by 
continuous medication.  While a VA examiner at the time of a 
respiratory evaluation in October 2002 noted that the 
veteran's memory was poor for remembering dates, it is also 
noted that the veteran's private physician, P.B., M.D., 
indicated in July 2005 that the veteran has been his patient 
since 1995 with major problems to include progressive 
dementia (no mention was made of PTSD).  

In the view of the Board, the veteran's PTSD symptoms are 
more characteristic of a disability picture that is 
contemplated by a 10 percent rating than that contemplated by 
a 30 percent rating under Code 9411.  Although the veteran's 
GAF score of 51 is more consistent with a moderate 
impairment, his primary symptoms of sleep difficulty, 
intrusive memories of the war, irritability, and some 
hypervigilance do not exemplify the type and degree of 
symptoms for a higher rating.  Most of the criteria for a 30 
percent rating under Diagnostic Code 9411 have not been 
demonstrated.  For this reason, the preponderance of the 
evidence is against a rating higher than 10 percent for PTSD, 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).  

As this is an initial rating case, the Board has taken into 
consideration "staged ratings" for various periods of time 
since service connection was established.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The Board concludes that the 
evidence shows that the veteran's PTSD has been 10 percent 
disabling from the effective date of service connection in 
April 2002.

B.  Asbestosis

The veteran's asbestosis is currently evaluated as 
noncompensable under 38 C.F.R. § 4.130, Diagnostic Code 6833, 
for asbestosis.  A zero percent (noncompensable) rating is to 
be assigned when the requirements for a compensable rating 
under the applicable code are not met.  38 C.F.R. 4.31.

Under Code 6833, asbestosis is primarily rated according to 
the degree of impairment on pulmonary function tests.  The 
criteria for a higher rating, i.e., 10 percent, is satisfied 
where pulmonary function testing reveal there is FVC (Forced 
Vital Capacity) of 75 to 80 percent predicted; or where the 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is 66 to 80 percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6833.  

The relevant evidence in this case consists mainly of VA 
examination reports of October 2002 and November 2002 and 
private medical records.  At the time of a VA examination in 
October 2002, a chest X-ray showed multiple areas of calcific 
plaques and pleural scarring consistent with asbestosis.  In 
November 2002, the veteran underwent pulmonary function 
testing to better define his pulmonary status.  The result of 
the tests showed that FVC was normal as was the diffusing 
capacity.  Specifically, the veteran had an FVC of 121 
percent predicted and his DLCO was 131 percent predicted.  
While the veteran contends that he is short-winded and has 
pains in his lungs when he over-exerts himself, VA clinical 
testing clearly shows that he does not meet the criteria for 
a 10 percent rating under Code 6833.  Private medical records 
such as those from Prime Med Medical Clinic indicate 
complaints of dyspnea on exertion with a diagnosis of chronic 
obstructive pulmonary disease with bronchial asthma.  
Nevertheless, these records do not show that the veteran has 
undergone pulmonary function testing.  

As the criteria for a compensable rating under Diagnostic 
Code 6833 have not been demonstrated, the preponderance of 
the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that, 
from the effective date of service connection in April 2002, 
clinical findings have not shown that the veteran met the 
criteria for a compensable rating.


ORDER

Service connection for nerve damage to the ears, other than 
sensorineural hearing loss, is denied.

Service connection for residuals of a right hand fracture is 
granted.  

Service connection for colon and liver cancer secondary to 
service-connected post-traumatic stress disorder is denied.  

An initial rating higher than 10 percent for post-traumatic 
stress disorder is denied.   

An initial (compensable) rating for asbestosis is denied.  


REMAND

As to the issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for bilateral hearing loss, additional due 
process considerations remain to be satisfied.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, in an application to reopen a claim for service 
connection, VA must notify the claimant of what evidence and 
information is necessary to reopen the claim and what 
evidence and information that is necessary to establish the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In reviewing the 
record, the Board finds that, with respect to the claim to 
reopen, the VCAA notice furnished to the veteran in May 2002 
was incomplete. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (VA must 
notify a claimant of the evidence and 
information that is necessary to reopen 
the claim and VA must notify the claimant 
of the evidence and information that is 
necessary to establish entitlement to the 
underlying claim for the benefit sought by 
the claimant). 

2.  After the above development is 
completed, readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


